Citation Nr: 0721672	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for diverticulosis 
and irritable bowel syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from February 1951 to June 
1952

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2005 and May 2007, the veteran had hearings before 
the RO and the undersigned Acting Veterans Law Judge, 
respectively.  Transcripts of these hearings are associated 
with the claims file. 

By a July 2007 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted. 38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The veteran's service-connected diverticulosis and irritable 
bowel syndrome are manifested by frequent diarrhea, and more 
or less constant abdominal distress. 


CONCLUSION OF LAW

The criteria for an initial compensable rating of 30 percent 
for irritable bowel syndrome and diverticulosis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2003, which was sent 
prior to the initial adjudication of the claim.  In this 
letter, the veteran was advised of what was needed to 
substantiate a claim for service connection.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate his claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. §  
5103(a) and 38 C.F.R. § 3.159(b).

Thereafter, the RO issued another VCAA notice letter to the 
veteran in August 2006 in which the veteran was advised of 
what was needed to substantiate his claim for an increased 
rating.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate his claim, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim. 
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher disability rating, and 
was provided with notice of the type of evidence necessary to 
establish an effective date in a March 2006 letter.  His 
claim was then readjudicated in a January 2007 Supplemental 
Statement of the Case.  Thus, the Board that the veteran has 
received accurate notice as to each of the elements of his 
claim, and that any error as to the timeliness of the VCAA 
notice is harmless.

The Board further finds that the duty to assist has also been 
met.  In this regard, the Board notes that all available 
medical records were obtained, and that the veteran was 
afforded VA examinations to clarify the nature and etiology 
of his disability.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

In the present appeal, the veteran seeks an increased 
evaluation for irritable bowel syndrome and diverticulosis.  
In support of his claim, he testified at October 2005 and May 
2007 hearings that he had had polyps removed, experiences 
frequent diarrhea and nausea, and constant abdominal 
cramping.  He also reported that the cramping was sometimes 
so severe as to cause experienced blackouts. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

Diverticulosis and irritable bowel syndrome were initially 
service-connected in an October 2003 rating decision and 
assigned a non compensable rating.  As the veteran has 
appealed the initial rating assignment, the Board 
acknowledges that a 'staged' rating can be assigned.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's disability has been rated under Diagnostic Code 
(DC) 7319, which sets forth the criteria for rating irritable 
bowel syndrome.  Under this code, a non compensable 
evaluation is warranted where the evidence shows mild 
irritable colon syndrome with disturbances of bowel function 
with occasional episodes of abdominal distress.  38 C.F.R. 
§ 4.114, DC 7319.  A 10 percent evaluation is warranted where 
the evidence shows moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.  Id.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Id.  The Board observes that the words 
"mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

Having reviewed the complete record, the Board finds that the 
manifestations of the veteran's irritable bowel syndrome and 
diverticulosis more closely approximate the criteria for a 30 
percent rating under DC 7319.  38 C.F.R. § 4.7 (2006).  In 
essence, the Board finds there is evidence that the veteran's 
irritable bowel syndrome and diverticulosis are manifested by 
severe symptomatology with frequent episodes diarrhea and 
more or less constant abdominal distress.  

In this regard, the Board recognizes that records from 1990 
onwards show complaints of abdominal discomfort and 
epigastric pain, but contain little specific information 
describing as to the frequency and severity of those 
symptoms.  Furthermore, the veteran described only 
"episodes" of diarrhea during his September 2003 VA 
examination.  

However, during his subsequent October 2005 VA examination, 
the veteran reported a history of recurring cramping and 
diarrhea, that had now culminated in 8 to 10 diarrhea stools 
per day.  Likewise, during his personal hearing, the veteran 
reported almost constant abdominal pain and cramping, which 
he described as often excruciating.  He also described his 
diarrhea as manifesting at least several times a week, and he 
indicated that he takes medicine every day to help his 
stomach.

Though lay persons are not competent to opine as to medical 
etiology or render medical opinions, the Board believes that 
lay testimony is competent to establish the presence of 
observable symptomatology, such as the symptoms of cramping 
and diarrhea described by the Board.  See Grover v. West, 12 
Vet.App. 109, 112 (1999); Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992) (lay person may provide eyewitness account of medical 
symptoms).  Furthermore, the symptoms of cramping and 
diarrhea are already well-established as being related to his 
service-connected diverticulitis and irritable bowel 
syndrome.  Thus, the Board places a great deal of probative 
weight on the veteran's own description of the frequency and 
severity of his pain, cramping, and diarrhea, as expressed in 
written statements and in his hearing testimony.

The Board has also considered an increased rating under other 
Diagnostic Codes.  The Board has specifically considered 
Diagnostic Code 7327 for diverticulosis; however, Diagnostic 
Code 7327 notes that diverticulosis is to be rated as 
irritable colon syndrome (Diagnostic Code 7319), peritoneal 
adhesions (Diagnostic Code 7301), or colitis, ulcerative 
(Diagnostic Code 7323), depending on the predominant 
disability picture.  See 38 C.F.R. § 4.114, Diagnostic Code 
7327.  In this case, the veteran's disability picture is 
clearly most consistent with that of irritable colon syndrome 
as described in the criteria of DC 7319.  There is no medical 
evidence to suggest that his disability has ever been 
manifested by malnutrition so as to warrant a higher rating 
under DC 7323 or by obstruction so as to warrant a higher 
rating under DC 7301.

In short, the veteran does not have a diagnosis of any other 
conditions which would warrant a rating under any other 
Diagnostic Codes applicable to the digestive system.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  In this regard, the Board notes that the loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In this instance, the Board finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There is no 
evidence that the veteran is unemployed due to diverticulosis 
and irritable bowel syndrome and the evidence of record does 
not otherwise show that his disability has resulted in 
frequent hospitalizations or marked interference with 
employability.

In sum, the Board finds that the evidence supports the 
assignment of an initial evaluation of 30 percent, but no 
higher, for diverticulosis and irritable bowel syndrome.  The 
Board has considered whether the veteran was entitled to 
"staged" ratings for the service-connected disability as 
prescribed by the Court in Fenderson.  However, the Board has 
reviewed the record in detail, and cannot identify any period 
during the pendency of this appeal in which an evaluation in 
excess of 30 percent could be warranted for the service-
connected disorder.




ORDER

An initial 30 percent rating, but no higher, for 
diverticulosis and irritable bowel syndrome, is granted 
subject to subject to the regulations governing the payment 
of VA monetary benefits.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


